PER CURIAM.
This is an appeal from a final decree of the Circuit Court of DeKalb County, in Equity, wherein the trial court decreed the sale of certain lands for distribution of the proceeds of sale among the joint owners. Appellants incorporate thirty-five assignments of error which purport to detail error on the part of the trial court in its rulings.
Appellants’ brief, under the heading “Statement of the Case,” does not contain a concise statement of so much of the record as fully presents every error and exception relied upon, referring to the pages of the transcript; also under the heading “Statement of Facts” there is no condensed recital of the evidence in narrative form so as to present the substance clearly and concisely, referring to the pages of the transcript. As to the sufficiency of the evidence to sustain the findings of the court, the statement does not contain a condensed recital of the evidence given by each witness in narrative form bearing on the points in issue áo as to fully present the substance of the testimony of the witnesses clearly and concisely. See Rule 9 of the Revised Rules of the Supreme Court, effective June 1, 1955 (Cumulative Pocket Part, Title 7, Code 1940 ; 261 Ala. XIX).
 Nowhere in appellants’ brief is an argued assignment of error mentioned, nor does the brief direct us to a specific application of a ruling assigned as error. This court cannot be put to a search for errors, not specifically assigned and argued. Reynolds v. Henson, 275 Ala. 435, 155 So.2d 600. No reference is made to any assignment of error in appellants’ brief except Assignments 2 and 8, which are not specifically argued. We have held this to be insufficient to justify our consideration of the assignments of error. Boles v. Bonner, 267 Ala. 342, 101 So.2d 544; Suits v. Glover, 260 Ala. 449, 71 So.2d 49, 43 A.L.R.2d 465; Merchant Seamen’s Club of Mobile v. Alabama Alcoholic Beverage Control Board, 280 Ala. 173, 190 So.2d 921; Rule 9, supra.
The decree of the trial court is affirmed.
The foregoing opinion was prepared by BOWEN W. SIMMONS, Supernumerary Circuit Judge, and is adopted by the court as its opinion.
Affirmed.
LAWSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.